Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims are now deemed to be distinguished over the prior art for reasons as elaborated on in Applicant’s Remarks accompanying the Amendment which was filed on 08/11/2021. The Terminal Disclaimer filed on 09/03/2021 has been approved, thus obviating the Obviousness Double Patenting Rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
09/03/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778